Citation Nr: 0827790	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1965. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which granted service connection for 
right ear hearing loss; a noncompensable (zero percent) 
disability rating was assigned effective August 26, 2003.  
The veteran duly perfected an appeal.

In February 2005, the veteran requested a Travel Board 
hearing.  However, an August 2005 informal conference report 
reflects that the veteran withdrew his hearing request.  See 
38 C.F.R. § 20.704(d) (2007).

In May 2007, the Board remanded this claim to the VA Appeals 
Management Center (AMC) for further procedural development.  
A supplemental statement of the case (SSOC) which continued 
the denial of the claim was issued in April 2008 by the AMC.  
This case is once again before the Board.

Issue no longer on appeal

In its May 2007 decision, the Board denied service connection 
for left ear hearing loss.  This issue has therefore been 
resolved.  See 38 C.F.R. § 20.1100 (2007).


FINDINGS OF FACT

1.  A June 2005 VA audiological examination shows that the 
veteran has an average pure tone threshold of 79 decibels in 
the right ear, with speech recognition ability of 48 percent; 
and average pure tone threshold of 63 decibels in the left 
ear, with speech recognition ability of 44 percent.

2.  A January 2004 VA audiological examination shows that the 
veteran has an average pure tone threshold of 75 decibels in 
the right ear, with speech recognition ability of 44 percent; 
and average pure tone threshold of 60 decibels in the left 
ear, with speech recognition ability of 48 percent.

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected right ear hearing loss 
are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent rating for the 
veteran's service-connected right ear hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.383, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2007).

2.  The criteria for referral for increased disability rating 
for service-connected right ear hearing loss on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected right ear hearing loss, which is currently rated 
zero percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In May 2007, the Board remanded the issue of an increased 
rating for right ear hearing loss to the VA AMC to provide 
the veteran appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Later in June 2007, the AMC 
provided appropriate VCAA notice to the veteran [this will be 
discussed in greater detail immediately below].  The AMC 
readjudicated the case in the April 2008 SSOC. 
Therefore, the Board finds that the RO has complied with the 
directives of the May 2007 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in a letter sent 
in June 2007, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter informed the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  

As for the evidence to be provided by the veteran, in the 
June 2007 VCAA letter the AMC asked the veteran to identify 
and send relevant medical evidence.  The RO provided the 
veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for each private or other non-VA doctor and medical care 
facility that treated him for his claimed disability.

Moreover, in the June 2007 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claim.  [VA examinations were conducted in 
January 2004 and June 2005.]

The June 2007 VCAA letter also advised the veteran that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the AMC told the veteran that he should 
submit any evidence in his possession relevant to his claim, 
as follows:  "Let us know if there is any other evidence or 
information that you think will support your claim.  If you 
have any evidence in your possession pertaining to your 
claim, please send it to us."  See the June 5, 2007 VCAA 
letter, page 2.  The VCAA letter thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue.  
The veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), and as to effective date, element 
(5), in the June 2007 letter.

(iii.)  Vazquez-Flores

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
June 2007 VCAA letter the veteran was informed that he may 
submit evidence showing that his service-connected right ear 
hearing loss had increased in severity.

In the June 2007 VCAA letter, the veteran was also informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
Therefore, the veteran was informed that to substantiate a 
claim, he must provide medical or lay evidence demonstrating 
a worsening or increase in severity and the effect that 
worsening has on his employment and daily life.

The VCAA letter did not indicate that specific measurements 
as to puretone thresholds and speech recognition scores are 
necessary for a higher rating.  However, the essential 
fairness of the adjudication was not affected because the 
veteran had actual knowledge of this requirement.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, slip op. at 12, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, the 
veteran's representative in an April 2007 appellant's brief 
discussed the findings on the VA audiograms and argued for 
consideration of an extraschedular evaluation.  Thus, the 
veteran through his representative has actual knowledge of 
what is required to establish an increased rating.

As to the third prong of the holding in Vazquez-Flores, in 
the June 2007 VCAA letter the RO informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the June 2007 VCAA letter the veteran was informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings, such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  



(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated in February 2004, prior to the June 
2007 VCAA letter.  However, the veteran was afforded an 
opportunity to respond to the June 2007 VCAA letter.  
Moreover, the veteran's claim was readjudicated following the 
issuance of VCAA letter via the April 2008 SSOC, although the 
SSOC was not received by the veteran due to his current 
whereabouts being unknown.  Therefore, the essential fairness 
of the adjudication was not affected.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his representative have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice.

(v.)  General comments 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes reports of VA examinations, 
which will be described below.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.

The veteran's representative argues in an April 2007 
Appellant's Brief that "[t]he VA examination failed to 
address what effects the [v]eteran's bilateral (sic) hearing 
loss had on his ability to function under the ordinary 
conditions of daily life and upon his ordinary activity, 
including the effect of his disability on engaging in 
employment."  See the April 2007 Appellant's Brief, page 3; 
see also August 2005 statement of accredited representative 
in appealed case (in lieu of VA Form 646), page 5.  As is 
discussed below, hearing loss is measured based on certain 
mechanical criteria.  Moreover, there is of record evidence, 
in the form of the veteran's April 2004 notice of 
disagreement, as to how he perceives his service-connected 
right ear hearing loss is affecting him.

In the April 2007 Appellant's Brief, the veteran's 
representative notes that the examination was conducted in a 
sound-controlled room and leaps to the conclusion that such 
examination was somehow inadequate.  The fact that 
audiological examinations are done in a sound-controlled 
environment does not mean that they do not accurately measure 
hearing impairment.  The veteran's representative has not 
provided any competent medical evidence to show why the 
veteran's VA audiological examinations were inadequate, nor 
has he suggested any more effective method of measuring 
hearing loss.  The Board therefore rejects his contention and 
finds the record on appeal to be adequate.

In the August 2005 statement, the veteran's representative 
notes that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).
Here, the veteran has not even made contentions to the effect 
that that his right ear hearing loss has become worse.  

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
veteran.  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2007) [another VA examination is not warranted based on the 
mere passage of time].  There appears to be ample medical 
evidence already of record; none of this evidence even hints 
at a decrease in the veteran's hearing acuity.  There has 
been submitted no competent medical evidence by or on behalf 
of the veteran which suggest that his hearing has become 
worse since the last evaluation.  See Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's duty to assist is not a license for a 
"fishing expedition"].  

Because there is already of record competent medical evidence 
which addresses the veteran's disability picture, there is no 
reasonable basis for ordering another examination of the 
veteran.  A remand under such circumstances would be a 
useless expenditure of scarce VA medical and adjudicative 
resources, and would perpetuate "the hamster-wheel 
reputation of veterans law."  See Coburn v. Nicholson, 19 
Vet. App. 427, 434 (2006) (Lance, J., dissenting).  More 
importantly, the current whereabouts of the veteran are 
unknown.  Therefore, another VA examination is not only 
unwarranted but also an impossibility .

An April 2003 VA treatment record reflects that the veteran 
has been granted Social Security disability benefits.  There 
is no indication that records from the Social Security 
Administration (SSA) provide evidence regarding the current 
level of right ear hearing loss.  The veteran and his 
representative have not indicated, or even hinted, that the 
SSA records would be of any significance.  Thus, a remand to 
obtain SSA records is not necessary, as the veteran has not 
suggested that they are not pertinent to his claim, and the 
record does not so indicate.  See Brock v. Brown, 10 Vet. 
App. 155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative who has presented argument on his behalf.  As 
noted in the Introduction section of this decision, he 
withdrew his request for a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria 

The veteran's right ear hearing loss is rated as 
noncompensably disabling under Diagnostic Code 6100.

In general, disability ratings for hearing loss are derived 
from a mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Effective December 6, 2002, 38 C.F.R. § 3.383 was amended as 
to evaluating hearing impairment when hearing loss in one ear 
is service connected and hearing loss in the other ear is 
not.  See 69 Fed. Reg. 48,148 (2004) (codified at 38 C.F.R. § 
3.383).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  See 38 
C.F.R. § 4.85 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2007).

Under 38 C.F.R. § 3.383, compensation is payable for hearing 
loss in both ears as if both disabilities were service-
connected if (1) hearing impairment in the service-connected 
ear is compensable to a degree of 10 percent or more; (2) 
hearing impairment in the non-service-connected ear, as 
measured by audio thresholds or speech discrimination scores, 
meets the criteria to be considered a disability under 38 
C.F.R. § 3.385; and (3) the non-service-connected disability 
is not the result of the veteran's own willful misconduct.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right ear hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2007).  He essentially contends that his right ear hearing 
loss disability has so severely compromised the quality of 
his life that monetary compensation is warranted.  

Schedular rating

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear, notwithstanding the fact that 
only the right ear is service connected.

The June 2005 VA audiology examination report reveals the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
80
85
95
79
LEFT
30
50
85
85
63

Puretone threshold averages were 79 decibels in the right ear 
and 63 decibels in the left ear.  Speech discrimination 
scores at that time were 48 percent in the right ear and 44 
percent in the left ear.  

Treating the left ear hearing loss as normal hearing for 
purposes of determining whether the right ear hearing loss is 
to a compensable degree and, thus, whether the right ear 
hearing loss should be considered pursuant to 38 C.F.R. 
§ 3.383, this examination report yielded a numerical 
designation of IX for the service-connected right ear [74 to 
81 percent average puretone decibel hearing loss, with 
between 44 and 50 percent speech discrimination] and a 
numerical designation of I in the left ear [treating the 
right ear hearing loss as normal hearing].  The report also 
reflects that the veteran has an exceptional pattern of 
hearing impairment in the right ear because all of the 
specified puretone thresholds are 55 decibels or higher.  
However, entering the puretone threshold average into Table 
VIA reflects that only a numerical designation of VII for the 
service-connected right ear is warranted.  In addition, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70 dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  
Therefore, the numerical designation for the service-
connected right ear remains IX.

Entering the category designations of IX in the right ear and 
of I in the left ear into Table VII, a disability percentage 
evaluation of zero percent, or noncompensable, is for 
assignment under Diagnostic Code 6100 for the right ear 
hearing loss impairment alone.  The hearing impairment in the 
veteran's right ear is not to a compensable degree.  
Therefore, the hearing impairment in the non-service-
connected left ear is not for consideration in evaluating the 
service-connected right ear hearing loss.

Turning to the January 2004 VA examination, the Board notes 
that the January 2004 VA examiner indicated that inconsistent 
speech recognition scores make the combined use of puretone 
threshold averages and speech discrimination results 
inappropriate.  The examiner explained that there was poor 
reliability throughout the test.  The Board, however, notes 
that the speech recognition scores on the January 2004 VA 
examination were similar to the ones on the June 2005 VA 
examination.  The June 2005 VA examiner did not indicate that 
the scores were unreliable.  Therefore, the Board will 
consider the speech recognition scores from the January 2004 
VA examination.

The January 2004 VA audiology examination report reveals the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
75
85
95
75
LEFT
25
50
80
85
60

Puretone threshold averages were 75 decibels in the right ear 
and 60 decibels in the left ear.  Speech discrimination 
scores at that time were 44 percent in the right ear and 48 
percent in the left ear.  

Treating the left ear hearing loss as normal hearing for 
purposes of determining whether the right ear hearing loss is 
to a compensable degree and, thus, whether the right ear 
hearing loss should be considered pursuant to 38 C.F.R. 
§ 3.383, this examination report yielded a numerical 
designation of IX for the service-connected right ear [74 to 
81 percent average puretone decibel hearing loss, with 
between 44 and 50 percent speech discrimination] and a 
numerical designation of I in the left ear [treating the 
right ear hearing loss as normal hearing].  The report does 
not reflect that the veteran has an exceptional pattern of 
hearing impairment in the right ear because not all of the 
specified puretone thresholds are 55 decibels or higher.  In 
addition, the veteran's hearing tests do not show a result of 
30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, as 
would be required for application of table VIa under 38 
C.F.R. § 4.86(b).  Therefore, the numerical designation for 
the service-connected right ear remains IX.

Entering the category designations of IX in the right ear and 
of I in the left ear into Table VII, a disability percentage 
evaluation of zero percent, or noncompensable, is for 
assignment under Diagnostic Code 6100 for the right ear 
hearing loss impairment alone.  The hearing impairment in the 
veteran's right ear is not to a compensable degree.  
Therefore, the hearing impairment in the non-service-
connected left ear is not for consideration in evaluating the 
service-connected right ear hearing loss.

The Board notes that the veteran underwent VA audiometric 
testing in August 2003.  However, the VA treatment record 
does not contain a reporting of puretone thresholds for the 
relevant frequencies and there is no indication that speech 
discrimination testing was done.  Therefore, the VA treatment 
record does not contain any medical evidence that could be 
used to rate the veteran's right ear hearing loss.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's right ear hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has no reason to doubt that the veteran experiences 
right ear hearing loss.  Indeed, the presence of hearing loss 
is a prerequisite for service connection.  
See 38 C.F.R. § 3.385 (2007).  As for the level of hearing 
loss, as explained above this must be determined by 
appropriate studies, and in this case the studies performed 
indicate a noncompensable level of hearing loss.

The Board also has no reason to doubt that the veteran's 
hearing loss adversely impacts his daily activities.  
However, as has been discussed above disability ratings are 
intended to represent the average impairment of earning 
capacity resulting from disability, with "quality of life", 
as such, not being a factor.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2007).  In any event, extraschedular consideration will be 
discussed below in detail.

The August 2005 statement of the representative reveals the 
following argument: 

With regards to the question of whether or not the 
appellant meets the criteria for the next higher 
evaluation, we note that it is not required and 
"not expected ... that all cases will show all the 
findings specified" by the rating schedule.  
38 C.F.R. § 4.3.  What is required is that where 
there is a question as to which of two evaluations 
is to be applied, the next higher evaluation will 
be assigned if the disability picture more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

See August 2005 Statement of Accredited Representative in 
Appealed Case, pages 5-6 (emphasis as in the original).

38 C.F.R. § 4.3 does not contain the language emphasized by 
the representative.  As explained in great detail above, 
there is not a reasonable doubt regarding the degree of the 
veteran's hearing loss.  A mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing shows that there is no question as to 
which of two evaluations (a noncompensable rating and a 10 
percent rating) should be applied.  38 C.F.R. §§ 4.3, 4.7.  

In short, the objective medical evidence of record indicates 
that a zero percent disability rating has been correctly 
assigned by the RO.  The Board thus finds that the veteran's 
right ear hearing loss was properly assigned a zero percent 
disability rating under Diagnostic Code 6100, and concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for right ear 
hearing loss.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected right ear hearing loss has not changed 
appreciably since the veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, August 26, 2003.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO appears to have considered the veteran's claim under 
C.F.R. § 3.321(b)(1) because that regulation was included in 
a January 2005 Statement of the Case (SOC).  In the April 
2007 Appellant's Brief, the veteran's representative raised 
the issue of extraschedular consideration.  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right ear hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.   

As was discussed above in connection with VA's duty to 
assist, the veteran's representative noted that the 
examination was conducted in a sound-controlled room and 
leapt to the conclusion that such examination "renders 
'impractical the regular schedular standards'" because the 
veteran's hearing loss was "not evaluated under 'the 
ordinary conditions of life.'"  See the April 2007 
appellant's brief, page 5.  The Board again notes that the 
fact that audiological examinations are done in a sound-
controlled environment does not mean that they do not 
accurately measure hearing impairment or render otherwise 
render impractical the regular schedular standards.  The 
veteran's representative has not provided any competent 
medical evidence to show why the veteran's VA audiological 
examinations were inadequate, nor has he suggested any more 
effective method of measuring hearing loss.  The Board 
therefore rejects his contention.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his right 
ear hearing loss.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran is retired, has been granted Social Security 
disability benefits, and had previously worked as a truck 
driver.  There is nothing in the record which suggest that 
the right ear hearing loss itself alone markedly impacted his 
ability to perform his duties as a truck driver or that he is 
receiving Social Security disability benefits due to his 
right ear hearing loss.  

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

The veteran's representative argued that extraschedular 
consideration is not limited to merely marked interference 
with employment or frequent periods of hospitalization.  See 
id.  This is true.  However, the representative has not 
identified any exceptional or unusual aspect of the veteran's 
service-connected right ear hearing loss, and no unusual 
aspect of the disability is in fact evident in the record.

In this connection, the veteran's representative added that 
"[the veteran's] hearing loss presents a situation which is 
outside the 'norm' and therefore renders the regular 
schedular standards impractical."  See id.  No basis for 
this statement was provided, and there is, in fact no 
evidence in the record which even hints at an unusual 
disability picture.  As was noted above, the veteran has 
indicated that his hearing is impaired and that this impacts 
his daily life.  There is no reason to doubt this, but there 
is also no reason to conclude that such is "outside the 
norm."  Neither the veteran nor his representative have 
indicated how or why the extraschedular provisions should 
apply under such circumstances.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.



Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
right ear hearing loss.  The claim is therefore denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected right ear hearing loss is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


